Citation Nr: 0201233	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  94-45 058	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in a 20 percent rating for 
hemorrhoids on an extraschedular basis.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) partly from a February 1994 RO rating decision which 
increased the rating for the veteran's service-connected 
hemorrhoids from 10 percent to 20 percent.  The veteran had a 
personal hearing at the RO in November 1994.  In January 
1997, the Board denied an increased rating for hemorrhoids on 
a schedular basis, and it remanded the issue of an increased 
rating for hemorrhoids on an extraschedular basis.  

A May 1997 RO rating decision denied the veteran's claim for 
a TDIU rating.  A March 1998 rating decision denied service 
connection for a depressive disorder and denied service 
connection for ulcerative colitis secondary to service-
connected hemorrhoids.  A July 1998 rating decision denied 
service connection for a psychiatric disorder.  In July 1998, 
the veteran expressly withdrew his claim for service 
connection for ulcerative colitis secondary to his service-
connected hemorrhoids, and thus such issue is not on appeal.  
38 C.F.R. § 20.204 (2001).  In July 1998, the veteran 
provided testimony at a personal hearing at the RO.  A 
January 2000 RO rating decision denied service connection for 
PTSD.  In March 2001, this appeal was remanded to the RO to 
schedule the veteran for a Travel Board hearing, and such 
hearing was held in in June 2001.  


In light of this procedural history, the issues now on appeal 
are:  entitlement to service connection for a psychiatric 
disorder, including PTSD; entitlement to an increase in a 20 
percent rating for hemorrhoids on an extraschedular basis; 
and entitlement to a TDIU rating.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present in 
service or for many years thereafter, and it was not caused 
by any incident of service.  

2.  The veteran did not engage in combat with the enemy, and 
it is not shown by credible supporting evidence that a 
stressor, which might lead to PTSD, occurred during service.  

3.  The veteran's service-connected hemorrhoids are assigned 
a schedular rating of 20 percent.  This condition does not 
present such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

4.  The veteran's service-connected disabilities include a 
skin disorder (rated 30 percent) and hemorrhoids (rated 20 
percent); the combined service-connected disability rating is 
40 percent.  He has a high school education, employment 
experience as a lineman and electrical worker, and he is 
retired due to non-service-connected conditions.  His 
service-connected disabilities do not preclude substantially 
gainful employment.  







CONCLUSIONS OF LAW

1.  A psychiatric disorder, including claimed PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  Referral to the appropriate VA official for consideration 
of an extraschedular rating for hemorroids is not warranted.  
38 C.F.R. § 3.321(b)(1) (2001).  

3.  The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for consideration 
of an extraschedular TDIU rating is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1973 to August 1976.  The service personnel records indicate 
that his military occupational specialty was a telephone 
installer and lineman.  He had service in Korea and had no 
combat service.  A May 1975 record shows he received Article 
15 punishment for being disorderly in his unit; he had to 
forfeit a sum of money and to perform seven days of extra 
duty.  Service medical records show no psychiatric disorder.  
He received treatment for a skin condition and hemorrhoids.  
On a July 1976 medical history form for the service 
separation examination, he checked spaces to indicate a 
history of nervous problems and hemorrhoids; on the objective 
July 1976 separation examination, the anus and rectum, skin, 
and psychiatric system were found to be normal on clinical 
evaluation.  The veteran was released from active duty in 
August 1976.

On a February 1977 medical history form for National Guard 
enlistment, the veteran checked spaces indicating he denied a 
history of any pertinent problems including nervousness.  The 
February 1977 objective examination noted the anus and 
rectum, skin, and psychiatric system were normal on clinical 
evaluation.  

Private treatment records dated from 1977 to 1985 indicate 
that the veteran was treated for a variety of ailments, but 
not a nervous condition.  In October 1985, he sustained 
electrical burn injuries while performing his civilian job as 
a lineman; this resulted in amputation of the right arm below 
the elbow, amputation of a couple of fingers of the left 
hand, and other residuals.  Extensive treatment followed.  

A February 1986 RO decision granted a permanent and total 
disability evaluation for non-service-connected pension 
purposes, based on the right forearm amputation, amputation 
of left hand fingers, and burns of the right thigh and left 
axilla.  The veteran was also granted Social Security 
Administration (SSA) disbility benefits and worker's 
compensation for his injuries.  

Later records show ongoing rehabilitation for electrical burn 
residuals.  An April 1987 record notes the veteran was 
undergoing rehabilitation, had undergone a psychological 
evaluation and treatment was recommended, and was prescribed 
medications for sleeping problems.  Later records show the 
veteran received vocational rehabilitation and returned to 
work in a federal civil service job.  The post-service 
medical records note a variety of other non-service-connected 
conditions, including a left shoulder disorder which required 
surgery in the 1980s and 1990s.

An April 1989 private medical record notes impressions of 
chronic pain syndrome, post electrical burn; depressive 
state; and passive aggressive personality.  A May 1991 
neurological consultation report notes past medical history 
included anxiety and depression.  Hemorrhoids were 
periodically noted in the early 1990s.  

The veteran underwent a VA general medical examination in May 
1992.  He reported that he had bleeding with bowel movements.  
He also stated that he was missing work as a result of the 
pain and swelling of the hemorrhoids.  Examination revealed 
internal and external hemorrhoids with some blood.  As to the 
veteran's skin, the examiner noted that there were large 
patchy granular tissue scars on the right thigh as well as 
granulation below the right elbow stump.  There was also a 
well-healed scar on the left shoulder.  The examiner further 
reported that the veteran's nervous system was normal.  The 
diagnosis was internal and external hemorrhoids.  

In May 1992, the RO granted service connection for 
hemorrhoids with a 10 percent rating.  

A July 1993 VA dermatological consultation indicated that the 
veteran had intertrigo (a skin condition).  

In September 1993, the RO granted service connection for 
intertrigo with a 10 percent rating.  

VA medical records from 1993 and 1994 indicate that the 
veteran continued to receive treatment for various ailments.  
A December 1993 VA treatment entry notes that the veteran 
complained of bleeding during bowel movements as well as 
rectal pain.  The examiner indicated an assessment that the 
veteran's hemorrhoids were clinically stable except for 
flare-ups.  A January 1994 entry notes an assessment of tinea 
pedis and possible unguium intertrigo of the groin.  

A February 1994 VA rectal examination noted that the veteran 
reported that he had undergone prior hemorrhoidectomies.  He 
said that he presently would have bleeding with each bowel 
movement.  The examiner noted that the veteran had a few 
small external hemorrhoidal tags with no thrombosed 
hemorrhoids, as well as a painful posterior fissure in ano.  
It was reported that the veteran did have bleeding, but that 
he had no soiling, diarrhea, incontinence, tenesmus, 
dehydration, anemia, or fecal leakage.  The diagnoses were 
external hemorrhoids and posterior fissure in ano.  

A February 1994 RO rating decision characterized the 
veteran's service-connected hemorrhoid disability as 
hemorrhoids with posterior fissure in ano.  The disability 
rating was increased from 10 percent to 20 percent.  

Subsequent VA treatment records from 1994 note treatment for 
various ailments including hemorrhoids.

VA general and orthopedic examinations in July 1994 describe 
low back and postoperative left shoulder disabilities.

A July 1994 VA rectal examination noted that the veteran 
reported that his hemorrhoids had been acting up.  He 
indicated that he had blood on bowel movements as well as 
rectal pain on prolonged standing.  The examiner reported 
that the veteran had external hemorrhoids with an external 
skin tag.  It was noted that an anoscope showed internal 
hemorrhoids and that a flexible sigmoidoscopy showed no 
evidence of hemorrhoids in May 1994.  The assessment was 
external/internal hemorrhoids by history, status post 
hemorrhoidectomy with no fissure in ano, and it was noted the 
condition had improved since February 1994.  

At a November 1994 RO hearing, the veteran testified that he 
would have fourteen to fifteen bowel movements a day and that 
he would soil his clothing when passing gas.  He also 
reported that he would have involuntary bowel movements and 
that he used toilet paper in his underwear.  The veteran 
further indicated that his hemorrhoids interfered with his 
physical therapy.  

A December 1994 VA rectal examination noted that the veteran 
reported that he had lost time from work due to his 
hemorrhoids and left shoulder problem.  He complained of pain 
in the anal canal as well as bright red blood with each bowel 
movement.  He also complained of soiling when passing gas.  
It was noted that he had a flexible sigmoidoscopy in May 1994 
which was completely normal, with no evidence of hemorrhoids 
or fissure, but that a fissure in ano was shown in February 
1994.  The examiner reported that there was no evidence of 
perianal lesions and that there were small skin tags.  There 
was good sphincter tone, no masses, and stool was guaiac 
negative.  There were no palpable hemorrhoids or fissures.  
The impression was intermittent rectal bleeding.  
Differential diagnoses were said to include anal pathology 
such as hemorrhoids, fissures, and the need to exclude 
irritable bowel disease.  

In January 1995, the veteran submitted photographs of his 
stool and of used toilet paper.

Treatment records from the mid 1990s relate that the veteran 
had a left shoulder injury while performing his civil service 
electricians job, and he was seen for left upper extremity 
pain and for pain syndrome.  An August 1995 entry notes that 
he was taking medication for depression.  A January 1996 
record notes he was involved in a bar altercation and 
sustained acute injuries.  A January 1996 record notes an 
impression which included internal hemorrhoids, symptomatic, 
with occasional bleeding and rare episodes of pain.  A 
December 1996 entry notes that he complained of increased 
redness in the groin area.  The assessment included chronic 
groin dermatitis with redness and itching.  

An April 1997 rating decision characterized the veteran's 
service-connected skin condition as intertrigo with chronic 
groin dermatitis, and increased the disability rating from 10 
percent to 30 percent.  

VA medical records from 1996 and 1997 indicate that the 
veteran was treated for various ailments including ulcerative 
colitis and a psychiatric disorder.  

An October 1997 VA psychiatric evaluation noted that the 
veteran complained of being very irritable and that he had 
been having arguments with his wife.  It was reported that he 
had four children with his first wife who was African 
American and a second child with his present and third wife.  
The veteran said, "I'm having a racial problem."  He stated 
that he had problems fighting with African Americans during 
service, and that he had problems with an African American 
neighbor 1 1/2 years ago.  As to past medical history, it was 
noted that he was once at a mental health clinic in 1995 and 
was diagnosed with adjustment disorder with anxiety.  The 
veteran reported that he was not exposed to combat, but that 
he was stationed in Korea where there was a hostile 
environment.  He indicated that he had a lot of trouble with 
getting into fights with African Americans.  The examiner 
noted that the veteran presented with symptoms of depression, 
but that he denied anxiety which was the reason for which he 
was referred.  The diagnoses were depressive disorder not 
otherwise specified, with the need to rule out opiate 
dependence in the past.  A history of ulcerative colitis was 
also noted.  

At a VA clinic visit in December 1997, the veteran related 
that 3 days before Thanksgiving he hit an African American 
who "got in front of me in line."  Diagnoses included 
depressive disorder not otherwise specified, anger management 
problem, and personality disorder not otherwise specified.  

In December 1997, the veteran submitted his claim for service 
connection for a psychiatric disability.  He is white, and he 
reported that he had fights with blacks and Mexicans in 
service and that he received a related Article 15 and latrine 
duty.  He described problems dealing with blacks and Mexicans 
since service.  He said that 3 days before Thanksgiving, a 
black man cut in front of him in a restaurant bathroom; the 
veteran said he then hit this black man and knocked him out. 

In a May 1998 statement, the veteran said he wished to 
clarify the nature of his nervous disorder.  He said he had 
encountered racial problems during his active duty, and he 
felt this led to his current depressive disorder.  The 
veteran said he was unable to cope with African Americans and 
Mexicans.

Treatment records from 1997 and 1998 indicate that the 
veteran continued to receive treatment for multiple ailments 
including ulcerative proctitis/colitis.  

VA treatment records from May 1998 note assessments of 
anxiety disorder not otherwise specified, with obsessive 
thoughts, and depressive disorder.  In June 1998, the veteran 
continued to relate that he had problems with blacks and 
Hispanics since service.  There was an assessment of anxiety 
reaction.  A July 1998 entry notes diagnoses of anxiety 
disorder not otherwise specified, depressive disorder not 
otherwise specified, and personality disorder not otherwise 
specified.  Another July 1998 record notes the veteran's 
complaints that he could not control his rage and feelings of 
aggression toward other races, and he felt this problems 
started with his experiences in service.  He related that 
being in the same room and actually talking with someone of 
another race seemed to give him the most discomfort.

At a July 1998 RO hearing, the veteran said that he 
experienced a great deal of frustration and confrontation 
with individuals of various minority groups during service 
and that such confrontations included threats against his 
life.  He felt such racial problems in service led to his 
current mental condition.  He stated that during service he 
overheard a conversation between a Mexican man and two black 
men who stated they were going to kill him in his sleep.  He 
stated that he had an altercation with the Mexican because of 
the threat.  The veteran also referred to a confrontation 
with a black man who spit in his face.  He testified that he 
was confronted with such problems, or fights, an average of 
once a week.  The veteran indicated that he was always being 
tested because he was small.  He stated that he did not see a 
physician for his nervous problems during service.  He 
reported that he started having nervous problems about two 
years after he left service, although he did not see a doctor 
at that time.

An August 1998 statement from the veteran's brother reports 
that in approximately August 1975 he and the veteran were 
stationed at Fort Lewis.  The veteran's brother stated that 
he knew there was trouble with the blacks at Fort Lewis and 
that he, himself, had problems with them including being 
jumped in his bed.  He stated that when he went to visit the 
veteran, he was harassed by a number of guys and the veteran 
took it more personally than he did.  The veteran's brother 
stated that a Mexican drew a knife on them and that the 
veteran got the knife and beat the guy up badly.  The 
veteran's brother also stated that they received grief from 
black men as they were leaving, that the veteran stuck up for 
them, and that he ended up fighting them.  

An August 1998 statement from J. S. reports that when 
stationed at Fort Lewis he was with the veteran, his brother, 
and another friend, and he was attacked by another man.  It 
was noted that the man pulled a knife on the veteran and a 
small fight broke out.  It was further reported that later 
that night he heard the man and some other black men talking 
about how they wanted to kill him and the veteran.  He stated 
that the veteran got in a fight with one of these men and 
received an Article 15.  The statement from J.S. also 
contains general criticism of blacks and Mexicans with whom 
he served.

VA medical records in August 1998 note the veteran related he 
had problems with minorities in service including getting 
into fights, and he felt this significantly affected his 
life.  It was noted he appeared to be obsessing about ethnic 
minorities and was intolerant of being around them.  
Diagnoses included anxiety disorder not otherwise specified, 
depressive disorder not otherwise specified, problems with 
obsessing and intolerance of minorities, and problems with 
impulse control.  In August 1998, he was charged with driving 
under the influence (DUI), and he was ordered to undergo DUI 
counseling.  A September 1998 psychosocial history and DUI 
evaluation noted that the veteran reported that he had been 
medically retired for the past couple of years.  He indicated 
that he stayed at home and cared for his children and that 
his wife worked.  He related he completed 13 years of 
education and that his longest full-time job was 10 years.  
The veteran reported that he had terrible experiences with 
blacks and Mexicans during service, to this day he had severe 
hatred and problems dealing with them, and just discussing 
racial issues sent him into a rampage.  Diagnoses included 
alcohol abuse, anxiety disorder, depressive disorder, and 
obsessive thoughts.  It was noted that other problems 
included extensive body pain from electrical injuries, 
surgeries, stomach problems, Crohn's disease, marital 
problems, racism,, and poor coping skills.  

An October 1998 statement from a VA psychiatrist notes that 
the veteran had been seen through the mental health clinic 
and that three of the four symptoms of his anxiety/depression 
were apparently connected with the problems he had while in 
the military, specifically anger and violence with specific 
ethnic groups.  The psychiatrist noted that throughout the 
appointments the veteran had described how he was able to 
track down people who were with him at the time and who 
witnessed events that he was exposed to, mainly difficulties 
dealing with minorities, getting into fights, and significant 
violence with such groups.  It was noted that the veteran 
felt strongly that there was a relationship between the 
exposure he had during service to the high number of 
minorities and his reaction now to the same minority groups.  
The diagnoses were anxiety disorder not otherwise specified, 
and depressive disorder not otherwise specified.  

A November 1998 VA record from an addiction counselor, who 
was seeing the veteran for DUI counseling, notes that if all 
the information the veteran provided was even remotely true, 
it was obvious that he suffered from a severe case of PTSD, 
and a PTSD evaluation was recommended.  In a November 1998 
statement the VA psychiatrist, who made the October 1998 
statement, related that after reviewing the record, including 
information from the veterans who were present at the time, 
it was concluded that it was more likely than not that the 
symptoms the veteran developed and had were connected with 
his experience in the military.  The diagnoses were again 
listed as anxiety disorder not otherwise specified, and 
depressive disorder not otherwise specified.  A December 1998 
report from a Vet Center counselor notes the veteran reported 
racial problems in service and said that since then he had 
anger and rage every time he saw a black person; the 
counselor opined that the veteran had PTSD.  A December 1998 
clinic record by the veteran's addiction counselor notes that 
the veteran's Veterans Service Officer called and wanted a 
recommendation for a PTSD diagnosis, and the counselor said 
she supported this.

In December 1998, the veteran submitted his claim for PTSD.  

A January 1999 VA outpatient record notes a psychiatrist 
diagnosed the veteran as having an anxiety disorder not 
otherwise specified, and a depressive disorder not otherwise 
specified.  A February 1999 statement from a Vet Center 
counselor relates that, after completion of a consultation, 
it appeared that the veteran's life had been and still was 
impacted almost daily by PTSD symptoms related to his 
military service.  The veteran reported he had intrusive 
memories on seeing black individuals, and he reported he 
avoided activities such as sporting events and movies that 
had blacks participating in them.

The veteran underwent a VA psychiatric examination in May 
1999.  The examiner reported that the veteran's claims file 
was reviewed prior to the examination.  It was noted the 
veteran had a high school education and a year of college.  
Past work history included, in part, working as a lineman for 
a city from 1982 until suffering electrical burn injuries 
(including loss of the lower right arm) in 1985; this was 
followed by a period of recovery from 1985 to 1989; and he 
thereafter worked as a warehouseman and then as a lineman at 
a military base from 1989 until retiring because of left 
wrist and shoulder problems in 1994.  He reportedly was 
receiving federal worker's compensation, SSA benefits, and VA 
compensation.  The veteran stated that during service he was 
placed in situations where he was assaulted by blacks and 
Hispanics.  He indicated that he was never given protection 
and was given significant grief and attacked.  The veteran 
said he did not know how many people he assaulted and put 
into the hospital to "defend his life."  He said he had 
problems with minorities ever since service.  The examiner 
stated that the veteran clearly fit the criteria for PTSD, 
and that he also fit the criteria for depressive disorder not 
otherwise specified.  The examiner remarked that the veteran 
would fit the criteria for major depressive disorder, but 
that he was vague on how long his problems lasted per 
episode.  The diagnoses were PTSD, depressive disorder not 
otherwise specified, and alcohol dependence in partial 
remission.  The examiner commented that the veteran was 
significantly affected by the anger and rage he had toward 
minorities which was brought on by what appeared to be a 
variety of traumas during his time in the military.  The 
examiner noted that there did not appear to be much to 
substantiate such in the chart, but that the veteran 
certainly had the symptomatology.  

In a July 1999 statement, the veteran reported multiple 
problems he suffered during service.  He indicated that he 
was threatened with a "blanket party" by blacks at Fort 
Gordon, and that he was hit in the face by a Mexican in Korea 
and hit him back.  He also reported further incidents 
including an altercation with two Korean soldiers.  He went 
on to descibe other problems he had with minorities.

An August 1999 VA treatment record indicates a diagnosis of 
depressive disorder (anxiety mixed with depressive symptoms).  
It was also noted that the veteran was recently diagnosed 
with PTSD after a VA compensation examination.  

A November 1999 medical opinion from a VA psychiatrist notes 
that the veteran's claims file, medical charts, and previous 
examinations had been reviewed.  It was reported that the 
veteran had been in the VA psychiatric service since 1994 
where he received treatment for anxiety, depressive disorder, 
and alcohol addiction.  The psychiatrist indicated that there 
was no diagnosis of PTSD found within the available charts.  
Recent records were noted which described the veteran's 
complaints against blacks, Hispanics, and Native Americans.  
It was noted that a review of the service medical records 
revealed no incidents where the veteran visited medical 
personnel to request help for any threats or anxiety.  The 
psychiatrist stated that there were inconsistencies in the 
veteran's accounts and that one record mentioned that his 
first wife was a black woman.  The psychiatrist stated that 
if the veteran had such a hatred for black people, it did not 
explain why he was married to a black women and had four 
children.  The psychiatrist indicated that it was his opinion 
that the veteran suffered much in the way of physical 
disabilities with repeated surgeries, thereby causing 
financial and emotional problems in his marriages and 
difficulties with alcohol dependence.  The psychiatrist 
stated that it was his opinion that the veteran was least as 
likely to not have suffered from PTSD as a result of personal 
trauma which he endured from alleged stressors during 
service.  

A psychological evaluation for impotency was performed at a 
VA clinic in December 1999.  Note was taken of records which 
showed a diagnosis of PTSD, which reportedly had been related 
to fights in the military, with the trauma being the extreme 
bodily harm he inflicted on African American and Hispanic 
individuals.  It was commented that the veteran had a disdain 
for African Americans and Hispanics, and there were possible 
delusional qualities related to this.

In a February 2000 statement, with regard to his last 
compensation examination, the veteran reported that he was 
never married to a black woman and that he was married to a 
white woman with whom he had four children.  He submitted 
pictures indicating that he was married to a white woman and 
that his children were white.  He also disputed other 
elements of the November 1999 VA psychiatric opinion.  

The veteran underwent a VA psychiatric examination in April 
2000.  The examiner noted that the veteran's claims file was 
reviewed prior to the examination.  It was noted there was no 
evidence of psychiatric problems in service or for years 
later.  It was noted the veteran claimed he had problems with 
minorities in service, including threats and fights, although 
such was not documented.  The examiner diagnosed depressive 
disorder not otherwise specified, per history, and anxiety 
disorder not otherwise specified, per history.  The examiner 
commented that the veteran presented with different symptoms 
from anxiety, depressed mood, insomnia, anger, poor impulse 
control, behavioral problems, and hostility toward blacks and 
Hispanics, which the veteran stated were service-connected.  
It was noted that the veteran had different diagnoses from 
different people over the years and that he gave different 
complaints, symptoms, and stories to different therapists.  
The examiner further reported that the veteran had suffered 
from physical disabilities with repeated surgeries, problems 
with marriages, financial problems, and difficulties with 
alcohol and other drugs from pain killers and tranquilizers.  
The examiner stated that due to the inconsistencies of the 
veteran's psychiatric history, and the inconsistencies in his 
presenting symptoms over the years, it was difficult to use 
the diagnosis of PTSD at that time.  The examiner stated that 
such diagnosis seemed an unlikely diagnosis, based on the 
above-mentioned reasons.  

A July 2000 VA treatment record notes that it appeared that 
several psychiatrists had agreed that the veteran's symptoms 
were connected to his military service, but that there was a 
difference of opinion regarding the final diagnosis.  The 
examiner indicated that he would agree that the veteran 
suffered from symptoms which could be classified as PTSD.  

A February 2001 statement from E. M. notes that he was 
stationed with the veteran in Korea.  He reported that the 
veteran fell victim to numerous verbal harassment and 
provoked gestures from black servicemen due to his timid 
personality.  He reported an incident that occurred on a bus 
that took an emotional toll on the veteran and broke down his 
confidence.  

A June 2001 statement from a VA physician notes that the 
veteran had two examinations, one chart review, and another 
psychiatric opinion.  It was reported that the veteran's many 
symptoms ranged from anxiety/extreme anger with violent 
episodes/depression/ irritability and sleep problems, and 
that many medications were tried.  The VA physician indicated 
that the veteran's ongoing symptoms fit into anxiety spectrum 
disorders and that such affected his functioning at home and 
in the community.  The physician stated that it was more 
likely than not that the veteran's symptoms started during 
military service, and that such opinion was based on treating 
the veteran since 1997 and reviewing all available records.  

At a June 2001 Travel Board hearing, the veteran testified 
that his hemorrhoids caused problems including bleeding and 
itching, and he maintained a higher rating should be assigned 
on an extraschedular basis.  He also asserted that service-
connected disabilities prevented work, warranting a TDIU 
rating.  As to service connection for a psychiatric 
disability, he asserted there were numerous incidents during 
service where his life was threatened by minorities and that 
he retaliated rather than being intimidated, challenged, or 
injured.  He stated that he felt threatened on at least 
fifteen occasions and that he was verbally threatened.  The 
veteran reported that he was spit on and that knives were put 
in front of his face.  He also stated that he was attacked 
with a wine bottle.  The veteran stated that the incidents in 
service caused nightmares and that they haunted him.  He 
indicated that he first started receiving psychiatic 
treatment in 1994.  He vaguely reported that he attempted to 
get VA psychiatric treatment a couple of years after service.  
(After the hearing, the representative checked VA treatment 
records and confirmed there were no records of psychiatric 
treatment prior to the 1990s). 

II.  Analysis

Through correspondence, the rating decisions, the statements 
of the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

A.  Service connection for a Psychiatric Disorder, to include 
PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service, in the line of duty and not resulting from the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A personality disorder is not a disability for VA 
compensation purposes, and it may not be service connected.  
38 C.F.R. § 3.303(c).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran served on active duty in the Army from August 
1973 to August 1976.  He did not engage in combat.  His 
service medical records show no psychiatric disorder.  On a 
medical history form for the 1976 service separation 
examination, he gave a history of nervous trouble, but the 
psychiatric system was normal on the objective clinical 
examination.  A post-active duty National Guard examination 
in 1977 was negative for history or findings of psychiatric 
problems.  

There is no documented history of mental problems until the 
late 1980s.  The veteran underwent severe injuries from 
electrical burns in 1985 (residuals include various 
conditions including a right lower arm amputation), and while 
undergoing rehabilitation in 1987 it was noted that 
psychological testing indicated a need for treatment.  
Medical records from 1989 and later show such diagnoses as 
anxiety, depression, and a personality disorder.  

Beginning in 1997, the veteran, who is white, related stories 
that he was victimized by blacks and Hispanics in service 
(although at times his stories have been that he was the 
aggressor against minorities), and he attributed his current 
mental condition to racial problems in service.  He has 
voiced open disdain for blacks, Hispanics, and other 
minorities; he has reported episodes in which he has 
assaulted minorities in recent years; and some of the medical 
records observe that he has a problem with racism.  Various 
medical records from 1997 to 2001 include a diagnosis of PTSD 
(with the stressor supposedly being that the veteran was the 
victim of racist threats, etc. in service), while some of 
these medical records reject a PTSD diagnosis.  

As to recent diagnoses of a personality disorder, regulation 
precludes service connection for such a condition.  38 C.F.R. 
§ 3.303(c).

The veteran's did not engage in combat.  Thus his assertions 
of service stressors are not sufficient to establish that 
they occurred; rather, his stressors must be established by 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Fossie v. West, 12 Vet.App. 1 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997).  Under DSM-IV, 
concerning a diagnosis of PTSD, a sufficient stressor is one 
in which a person has been exposed to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

The veteran alleges service stressors involving purported 
threats and assaults against him by minorities, and he has 
submitted some supporting statements from fellow servicemen.  
Viewed in the context of all the evidence, including the 
veteran's own self-proclaimed racial and ethnic prejudice, 
the Board finds the allegations of a service stressor are not 
credible and are not substantiated by the evidence.  There 
are no service records showing the veteran's personal 
integrity or life was seriously threatened in service.  There 
is a record of an Article 15 punishment for the veteran being 
disorderly, and he directs attention to this in support of 
his story.  But this record only speaks to his own misconduct 
in service.  The veteran's allegations of being racially 
victimized in service were not made until recently and appear 
contrived.  While tension between different racial and ethnic 
groups may unfortunately occur on isolated occasions, the 
veteran gives a far-fetched and unbelievable story of 
repeatedly being victimized by various minorities in service.  
The numerous inconsistencies in the veteran's story (not the 
least of which are his own admissions of disdain for and 
assaulting of minorities) make it unlikely that his 
allegations of being an innocent victim of racial threats and 
assaults in service are true.  The statements of his service 
friends are similarly flawed.  And, to state the obvious, the 
United States government will not pay compensation for a 
condition based on a person's own racism.

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  

As to other acquired psychiatric disorders, including anxiety 
and depression, such began many years after service and there 
is no credible evidence to link them to service.  While some 
recent medical statements opine that the conditions are due 
to service, such opinions have no probative value as they are 
based on on inaccurate factual predicate, the veteran's self-
reported and inaccurate history of being victimized in 
service.  See Reonal v. Brown, 5 Vet.App. 458 (1993); Swann 
v. Brown, 5 Vet.App. 229 (1993); Godfrey v. Brown, 8 Vet.App. 
113 (1995).  Longitudinal review of the medical and other 
records shows an acquired psychiatric disorder is of recent 
origin and unrelated to service.

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, including 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Increased Rating for Hemorrhoids on an Extraschedular 
Basis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As noted in the introduction, a 1997 Board decision denied a 
schedular rating in excess of 20 percent for hemorrhoids, and 
remanded the question of a higher rating on an extraschedular 
basis.  The extraschedular issue is the only matter now 
before the Board.

A maximum 20 percent schedular evaluation for hemorrhoids is 
given when they are manifested by persistent bleeding and 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  The medical evidence shows no more 
than this level of hemorrhoids.  The veteran has non-service-
connected gastrointestinal problems, including ulcerative 
colitis, but related impairment may not be considered when 
rating the service-connected hemorrhoids.  38 C.F.R. § 4.14.

Ratings generally are to be on the basis of the Rating 
Schedule.  However, in exceptional cases, where the schedular 
evaluation is found to be inadequate, the Under Secretary for 
Benefits or the Director of the Compensation of Pension 
Service, upon field station submission, is authorized to 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board does not have authority to assign an extraschedular 
rating in the first instance, although in appropriate cases 
it may refer the matter to a designated VA official for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet.App. 337 (1996).

The veteran is not currently working; he is retired due to 
non-service-connected ailments.  There is nothing in the 
record to suggest his service-connected hemorrhoids result in 
marked interference with employment.  There have been no 
recent periods of hospitalization due to hemorrhoids, let 
alone frequent hospitalizations.  The file discloses no other 
factors which could be considered exceptional or unusual with 
regard to the hemorrhoid disability picture.  It appears that 
the 20 percent schedular rating fully compensates the veteran 
for the level of disability from hemorrhoids.  

The Board concludes that there are no factors in this case 
which would warrant referral to a designated VA official for 
consideration of an extraschedular rating for hemorrhoids.  
The preponderance of the evidence is against the claim for an 
increased rating for hemorrhoids on an extraschedular basis.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

C.  TDIU Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).  

The veteran's service connected disabilities include a skin 
condition (rated 30 percent) and hemorrhoids (rated 20 
percent).  The combined service-connected disability rating 
is 40 percent.  38 C.F.R. § 4.25.  Therefore, the veteran 
does not satisfy the percentage rating standards for a TDIU 
rating.

The Board must consider whether referal to the designated VA 
official, for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).  

The evidence shows the veteran has a high school education 
and about a year of college.  He primarily has worked as an 
electrician and lineman.  Employment with a city ended in 
1985 when the veteran sustained severe electrical burns.  As 
a result of that incident, he had amputation of the right arm 
below the elbow, amputation of a couple of fingers of the 
right hand, and some additional residuals.  After a period of 
time being rehabilitated, he obtained a civil service job in 
the same line of work.  That job ended in about 1994 due to 
disbilities of the left hand/wrist and shoulder.  All of 
these significant conditions which have prevented work are 
non-service-connected.  Impairment from non-service-connected 
disorders may not be considered in support of a claim for a 
TDIU rating.  38 C.F.R. §§ 4.14, 4.19.

Medical records from recent years, including VA examinations, 
show the veteran has periodic symptoms from his service-
connected skin disorder and service-connected hemorrhoids.  
Yet there is no suggestion that these conditions alone would 
prevent the veteran from performing a substantially gainful 
occupation, and no doctor has opined as such.  The medical 
and other records indicate that if the veteran only had his 
service-connected skin and hemorrhoid conditions (and not his 
major non-service-connected disorders) he would be fully able 
to perform a number of jobs including the electrical worker 
job he performed for many years.

The clear weight of the evidence indicates that the veteran's 
service-connected disabilities, bearing in mind his 
individual background, do not preclude substantially gainful 
employment.  Therefore there is no basis for the Board to 
refer the case to the designated VA official for 
consideration of a TDIU rating on an extraschedular basis.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.  

An increased rating for hemorrhoids on an extraschedular 
basis is denied.  

A TDIU rating is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 


